THE COURT
observed that the words of the law were very strong indeed, and seemed to require personal notice; but that if evidence of notice could be brought home-to the defendant in any way, as that he had seen the paper in which it was advertised, ’ or that he took that paper, it might be sufficient; or even an acquiescence under the sale, if known to the defendant-might do. But as the uniform practice was-stated to be in conformity with the course pursued in this case, it might be an important consideration, whether it ought now to. be disturbed.
Before THE COURT gave any final opinion, the parties consented to setting aside-the sale; both being dissatisfied with it. The-purchaser of the property having also agreed to it.